FOURTH DIVISION
                               DILLARD, P. J.,
                           RICKMAN and BROWN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                    January 15, 2021



In the Court of Appeals of Georgia
 A20A2058. WALL v. JAMES.

      DILLARD, Presiding Judge.

      Angela Wall appeals from the trial court’s grant of Donny James’s

counterclaim for contempt, which was filed after Wall petitioned for a modification

of visitation concerning their minor daughter. Specifically, Wall argues that the trial

court erred by (1) finding she willfully violated a parenting plan in three different

instances; (2) ordering her to pay James’s attorney fees under OCGA § 19-6-2; and

(3) ordering her to repay the cost of airline tickets purchased by James for “aborted

visitation efforts.” Because we agree with Wall as to each of these contentions, we

reverse.
      Viewed in the light most favorable to the trial court’s rulings,1 the record shows

that Wall and James are the parents of E. J., who was 15 years old at the time of this

action. Wall and James have never been married, but in 2017, a court decreed that E.

J. was James’s legitimate child. The order of legitimation incorporated a parenting

plan, awarding joint legal custody with Wall having primary physical custody of E.

J. Wall lives in Georgia, and James lives in Maryland.

      The parenting plan provides, in pertinent part, that “[d]aily phone calls from

[James] shall be unrestricted to the minor child’s phone,” and “[b]oth parents may

FaceTime, Skype[,] or [use] other social media [to] communicate with the minor child

on [an] unrestricted basis when the child is in the custody and care of the other

parent.” The plan further notes that Wall will have custodial time in odd-numbered

years from “Thanksgiving 2017 forward (from 6:00 p.m. on the day school recesses

for Thanksgiving until 6:00 p.m. on the Sunday night before school resumes),” and

James will have such time in even-numbered years. As for Christmas, the plan

provides that in odd-numbered years, James will receive the “[f]irst half of Christmas

holidays (from after school lets out for Christmas break until 9:00 a.m. on December

27).” Finally, the plan provides that “[t]he holiday parenting time/visitation takes

      1
          Saravia v. Mendoza, 303 Ga. App. 758, 758-59 (695 SE2d 47) (2010).

                                          2
precedence over the regular parenting time/visitation schedule during the school

year.”

         On October 10, 2019, Wall filed a petition for modification of visitation against

James, seeking to have his visits with E. J. restricted in accordance with the child’s

wishes. In doing so, Wall attached an “Affidavit of Election,” in which E. J. stated,

“While I love my father, I do not want to visit with him at this time, and I would like

for all future visits with him to be as he and I can agree.”

         James filed a counterclaim against Wall, contending that she was in contempt

of the parenting plan order by preventing him from (1) visiting with E. J. during his

allotted time in November 2019; (2) visiting with E. J. during his allotted time at

Christmas 2019; and (3) speaking with E. J. by phone between October 2019 and

February 2020. The trial court denied Wall’s motion to modify visitation and instead

granted James’s counterclaim for contempt. This appeal follows, in which Wall only

challenges the trial court’s order as to contempt.

         1. Wall argues the trial court erred by holding her in contempt and finding that

she willfully violated the parenting plan in three separate instances. We agree.




                                             3
      In order to hold a party in contempt, a trial court must find that “the party

willfully disobeyed a court order.”2 And in ruling on a contempt motion, a trial court

is vested with “wide discretion in deciding both whether the court’s orders have been

violated and how such infringements should be treated.”3 To that end, we will not

disturb the trial court’s determinations on these issues “absent an abuse of that

discretion.”4 So, given the wide latitude afforded to the trial court, we will affirm a

contempt ruling if “there is any evidence in the record to support it.”5 Indeed, as the

factfinder, it is the trial court’s duty to “reconcile seemingly conflicting evidence and

to weigh the credibility of witnesses.”6 With all of this in mind, and construing the

      2
        Cousin v. Tubbs, 353 Ga. App. 873, 875 (1) (840 SE2d 85) (2020) (emphasis
supplied); see also Saravia, 303 Ga. App. at 763 (2) (“The essence of civil contempt
is willful disobedience of a prior court order.” (punctuation omitted)).
      3
        Cousin, 353 Ga. App. at 875 (1) (punctuation omitted); see Park-Poaps v.
Poaps, 351 Ga. App. 856, 859 (1) (833 SE2d 554) (2019) (“The trial court’s
discretion in contempt matters is broad . . . .” (punctuation omitted)).
      4
         Cousin, 353 Ga. App. at 875 (1); see Dingle v. Carter, 350 Ga. App. 255, 256
(1) (829 SE2d 604) (2019) (“The question of whether a contempt has occurred is for
the trial court, and its determination will be overturned only if there has been a gross
abuse of discretion.” (punctuation omitted)).
      5
       Cousin, 353 Ga. App. at 875 (1) (punctuation omitted); accord Froehlich v.
Froehlich, 297 Ga. 551, 554 (3) (775 SE2d 534) (2015).
      6
        Cousin, 353 Ga. App. at 875 (1) (punctuation omitted); see Saravia, 303 Ga.
App. at 763 (2) (explaining that “it was for the trial court to determine credibility” in

                                           4
evidence in favor of the trial court’s ruling,7 we will now address each instance of

alleged contempt.

      (a) The trial court concluded that Wall was in contempt by preventing James

from visiting with E. J. during his allotted time in November 2019, but we agree with

Wall that this finding was unsupported by the evidence.

      The parenting plan provides that (1) Wall is to have E. J. for Thanksgiving

during odd-numbered years, (2) “[t]he holiday parenting time/vacation takes

precedence over the regular parenting time/vacation schedule during the school year,”

and (3) if there is a “conflict between the regular parenting access schedule and the

holiday schedule, the holiday schedule will prevail.” Importantly, the plan also

specifies that the period for Thanksgiving visitation is “from 6:00 p.m. on the day

school recesses for Thanksgiving until 6:00 p.m. on the Sunday night before school

resumes.”

      In this instance, James emailed Wall on October 18, 2019, to inform her that

he purchased tickets for E. J. to visit him on the weekend of November 22, 2019.

Wall responded by advising James that she was entitled, under the parenting plan, to


ruling on a contempt motion).
      7
          Cousin, 353 Ga. App. at 875 (1).

                                             5
spend Thanksgiving with E. J. during odd-numbered years. James took issue with

Wall’s response, noting that this weekend was prior to the Thursday of Thanksgiving.

Nonetheless, Wall stood by her interpretation of the parenting plan and did not take

E. J. to the airport to catch the flight up to Maryland for that weekend.

      The undisputed testimony at trial was that the Thanksgiving visitation period

for 2019 encompassed the weekend before the Thursday of Thanksgiving. In other

words, school “recessed”8—or adjourned for Thanksgiving—prior to the relevant

weekend.9 And once again, the parenting plan provides that the Thanksgiving

visitation period started at “6:00 p.m. on the day school recesses for Thanksgiving.”

Accordingly, the trial court abused its discretion in finding Wall in contempt when

there was no evidence to support James’s assertion that the weekend he requested was

not part of the Thanksgiving visitation period under the terms of the parenting plan.10


      8
             See     The      Oxford English       Dictionary         Online
https://www.oed.com/view/Entry/159458 (January 14, 2021) (defining “recess” as,
inter alia, “to adjourn, suspend.”).
      9
         Wall testified as follows: “If you look at the dates in our agreement, the
weekend before is actually when my—the Thanksgiving break dates start for me to
get her. So the time that he was requesting was actually the time that I was supposed
to get her for Thanksgiving break.”
      10
        See Farris v. Farris, 285 Ga. 331, 333 (1) (676 SE2d 212) (2009) (reversing
finding of contempt when wife’s actions did not violate terms of the final divorce

                                          6
      Although James’s attorney referenced a copy of E. J.’s school holiday schedule

during argument, the schedule itself was never tendered into evidence. And, of

course, statements by James’s attorney are not evidence.11 But even if we were

permitted to consider the substance of these statements, what James’s attorney said

only appears to bolster Wall’s testimony that the weekend prior to Thanksgiving in

2019 was included in the Thanksgiving break under the terms of the parenting plan.

Indeed, James’s attorney claimed that the school holiday schedule showed that E. J.

was “released for Thanksgiving on November 25th,” which was the Monday prior to

Thanksgiving.12 This is not inconsistent with school having “recessed” for

Thanksgiving break the prior Friday as Wall’s testimony implied, which would



decree, leaving the trial court with no basis upon which to hold wife in contempt);
McGahee v. Rogers, 280 Ga. 750, 750-53 (1) (632 SE2d 657) (2006) (holding that
contempt finding was unauthorized when party had not violated terms of divorce
decree).
      11
        See, e.g., Polite v. State, 273 Ga. App. 235, 238 (3) (614 SE2d 849) (2005)
(explaining that “statements by attorneys are not evidence”); Sutton v. State, 263 Ga.
App. 188, 191 (2) (587 SE2d 379) (2003) (same).
      12
          See Butts Cnty. v. Pitts, 214 Ga. 12, 15 (102 SE2d 480) (1958) (taking
judicial notice that August 17, 1957, fell on a Saturday); Sullivan v. Smith, 209 Ga.
325, 326 (3) (72 SE2d 318) (1952) (taking judicial notice that the month of February
in 1952 had 29 days); Stull v. Jack Stull, Inc., 220 Ga. 271, 272 (2) (138 SE2d 379)
(1964) (taking judicial notice that June 4, 1964, fell on a Thursday).

                                          7
necessarily mean that the child was released from having to attend school the

following Monday and already on Thanksgiving break the weekend prior to

Thanksgiving. In any event, the only evidence proffered at the hearing below was

Wall’s undisputed testimony that school “recessed” for Thanksgiving break the prior

Friday. The trial court erred, then, by finding Wall in contempt for failing to send E.

J. to Maryland during a weekend that was included in the Thanksgiving visitation

period under the terms of the parenting plan.13

      (b) Next, the trial court found Wall in contempt for preventing James from

visiting with E. J. during his allotted time at Christmas 2019. Again, we agree with

Wall that the trial court’s finding was unsupported by the evidence.

      The parenting plan provides that, in odd-numbered years, E. J. is to spend the

first half of the Christmas holiday with James. It further specifies that this period

encompasses the time “from after school lets out for Christmas break until 9 a.m. on

December 27.” Notably, unlike the Thanksgiving holiday provision, the parenting

plan does not indicate a specific hour at which an exchange is to occur for the

beginning of the Christmas holiday, only that it begins “from after school lets out.”



      13
           See supra note 10.

                                          8
      Here, there was evidence that James drove from Maryland to Georgia to pick

up E. J., and was at the agreed-upon exchange location (as per the parenting plan) on

December 20, 2019, at 4:00 p.m. Wall was at the same location with E. J. earlier in

the day between 1:30 p.m. and 1:45 p.m. And while Wall and James spoke to each

other by phone as she sat in the parking lot earlier in the day, it is not clear from the

record whether the two attempted to resolve the discrepancy between their apparently

different plans to make the exchange when neither testified in detail about their

conversation at that time. Moreover, nothing in the record reflects any earlier

communication between the parties to confirm a definite meeting time for the

exchange.14 Indeed, James only testified that the pickup time was 4:00 p.m. “per the

order.” But again, the parenting plan does not specify a pickup time for the first half

of the Christmas holiday.

      In light of the foregoing, the trial court erred in concluding that Wall “did not

produce [E. J.] at the exchange location” in willful contempt of court because there

is no evidence as to which meeting time was correct—1:30 p.m., when Wall and E.

J. were at the agreed-upon location, or 4:00 p.m., when James was at the designated

      14
         Although there was testimony and evidence regarding attempts to confirm
the visitation exchange before James left Maryland, none of those communications
included a suggested time of day to meet at the exchange location.

                                           9
location. Nor is there evidence to show what, if any, effort was made by either Wall

or James to resolve the discrepancy in a meeting time after it arose when the record

is completely silent on the extent or substance of their communications after the

miscommunication was discovered.15 Accordingly, the trial court abused its discretion

by finding Wall in contempt on these grounds.16




      15
         Although James contends on appeal that when he appeared at the exchange
location, he “kept calling [Wall], but [Wall] refused to answer his calls,” that is not
what the cited portions of the transcript reflect. Instead, these transcript excerpts
reflect that James made unreturned phone calls to Wall in response to his being
served with the documents related to this action in November 2019, not that he made
unreturned phone calls on December 20, 2019.
      16
         Cf. Coppedge v. Coppedge, 298 Ga. 494, 499 (2) (783 SE2d 94) (2016) (“It
is undisputed that in 2010 husband took the children out of town on wife’s birthday,
thereby denying wife her court-ordered custodial time on that day. Accordingly, the
trial court’s decision to hold husband in contempt for the denial of wife’s custodial
time is supported by the record, and we find no abuse of discretion in this ruling.”);
Strickland v. Williams, 234 Ga. 752, 754 (2) (218 SE2d 8) (1975) (“Although the
evidence as to this conversation and as to the father’s reasons for refusing to allow
visitation on December 7, 1974, was in conflict, there was evidence to support the
trial court’s determination that the father wilfully denied the mother her visitation
rights on this occasion.”); Bowen v. Bowen, 230 Ga. 670, 671-72 (2) (198 SE2d 862)
(1973) (holding that evidence of child’s alleged illness, its seriousness, and its
duration were in conflict, and thus there was evidence to support trial court’s finding
that mother deliberately denied father his visitation rights under the guise that the
child was sick).

                                          10
      (c) Finally, the trial court determined that Wall was in contempt by preventing

James from speaking with E. J. on her cell phone since October 2019. Yet again, we

agree with Wall that this finding was unsupported by the evidence.

      It is undisputed that James repeatedly attempted to speak to his daughter by

phone from October 2019 until the time of the hearing in February 2020, but was

unsuccessful because E. J. neither picked up nor returned his calls. But there was no

evidence that Wall in any way restricted E. J.’s telephone access, prohibited her from

communicating with James, or discouraged her from calling him.17 In fact, E. J.

testified in camera that Wall instructed her to call her father during the relevant

period but she did not do so because she was “scared” and knew that any phone call

was “going to be awkward.” So, while the trial court correctly found that James was

not in contact with E. J. “despite his diligent efforts to speak to her,” there was no


      17
         Cf. Baars v. Freeman, 288 Ga. 835, 842 (3) (708 SE2d 273) (2011)
(affirming finding that mother was in contempt when it was “undisputed that [mother]
severed telephone communications between [father] and the child”); Answell v.
Answell, 328 Ga. App. 586, 592-93 (3) (759 SE2d 916) (2014) (affirming finding that
mother was in contempt for failing to make child available to communicate with
father when emails showed she refused to allow make-up time for missed call and
mother admitted in another email that she had not always made the child available for
webcam communications). Although James points to testimony regarding monitored
phone calls, the trial court specifically did not find evidence to support any claim of
inappropriate monitoring of calls by Wall in contempt of the parenting plan.

                                          11
evidence this was due to any restrictions Wall placed upon E. J.’s ability to receive

or make calls. Instead, the only evidence of any cause for the lack of communication

was 15-year-old E. J.’s decision not to speak with her father, which contravened

Wall’s encouragement that she speak with her father. And the fact that the

relationship between James and E. J. “may have deteriorated to the point that [E. J.]

[did] not wish to [speak with James] does not, by itself, demand the conclusion [that

Wall] . . . engaged in contemptuous conduct.”18 As a result, the trial court abused its

discretion by finding Wall in willful contempt on this ground as well.19

      18
         Doritis v. Doritis, 294 Ga. 421, 425 (5) (754 SE2d 53) (2014). But see Avren
v. Garten, 289 Ga. 186, 187 (2) (710 SE2d 130) (2011) (“Mother testified the child
did not wish to visit with Father and she did not insist that he do so. However, the
desires of children under 14 years of age in not wanting to visit their noncustodial
parent is not sufficient to deny the noncustodial parent his or her rights of visitation.”
(punctuation omitted)); Prater v. Wheeler, 253 Ga. 649, 651 (322 SE2d 892) (1984)
(“We hold that 14-year-olds do have the right to elect not to visit with their
noncustodial parents; however, to allow them to make such election without a court
order would violate the previously cited statutory provisions and would permit, if not
encourage, custodial parents to vent their spite for their former mates by pressuring,
directly or indirectly, the children to make such an election.”).
      19
         Cf. Baars, 288 Ga. at 842 (3) (affirming finding that mother was in contempt
when it was “undisputed that [mother] severed telephone communications between
[father] and the child”); Answell, 328 Ga. App. at 592-93 (3) (affirming finding that
mother was in contempt for failing to make child available to communicate with
father when emails showed she refused to allow make-up time for missed call and
mother admitted in another email that she had not always made the child available for
webcam communications).

                                           12
      2. Wall also argues the trial court erred in awarding attorney fees to James

under OCGA § 19-6-2, which provides, in relevant part, that a grant of attorney fees

may be made as “part of the expenses of litigation” in actions for “contempt of court

orders involving . . . child custody [and] child visitation rights.”20 But because we

have determined that the evidence does not support the trial court’s findings of

contempt, the award of attorney fees was also erroneous and must be reversed.21

      3. Finally, Wall contends the trial court erred by sanctioning her for contempt

and ordering her to repay the cost of airline tickets purchased by James for “aborted

visitation efforts.” Once again, we agree.

      The trial court ordered Wall to repay $1,130.64 as “reimbursement for travel

expenses incurred by [James] for aborted visitation efforts.” This total accounts for

$232.96 for an October 2019 visit; $332.96 for the November 2019 visit; $150.00 for



      20
           OCGA § 19-6-2 (a).
      21
         See Farris, 285 Ga. at 333 (2) (“Because the trial court erred in holding Wife
in contempt for refusing to sell the home to Husband, the trial court’s award of
attorney fees to Husband based on that finding of contempt was also erroneous.”);
McGahee, 280 Ga. at 754 (2) (holding that award of attorney fees under OCGA § 19-
6-23 requires a valid determination that mother was in contempt of the consent order);
Brochin v. Brochin, 294 Ga. App. 406, 407 (2) (669 SE2d 203) (2008) (“Where a
finding of contempt is not authorized, an award of attorney fees under OCGA § 19-6-
2 also is not authorized.” (footnote omitted)).

                                          13
the December 2019 visit; $187.76 to attend mediation in January 2020; and $226.96

to attend the hearing in February 2020.

      As for the October 2019 expenses, the trial court did not find Wall in contempt

regarding any allegations concerning October 2019, and so it was erroneous to

include these expenses in the total. As for the November 2019 and December 2019

expenses, for the reasons set forth in Division 1 supra, the trial court erred by finding

Wall in contempt and, thus, it was erroneous to include these expenses in the total.

Therefore, it was likewise erroneous to include the expenses related to travel for

mediation or the hearing. Accordingly, the $1,130.64 award of travel expenses “for

aborted visitation efforts” as a condition for Wall to purge herself of contempt is also

reversed.22

      22
         Cf. Etzion v. Evans, 247 Ga. 390, 393 (2) (276 SE2d 577) (1981) (concluding
that award for expenses was authorized when father was in wilful contempt for failing
to return child to the mother as required by divorce decree); Harvey v. Harvey, 244
Ga. 199, 199 (259 SE2d 456) (1979) (affirming award of travel expenses when,
“during the pendency of this action, the plaintiff has been a South Carolina resident,
and the defendant’s wrongful withholding of custody of the child necessitated her
traveling from South Carolina to Georgia to enforce the divorce decree and regain
child custody”); Bankston v. Warbington, 319 Ga. App. 821, 823 (3) (738 SE2d 656)
(2013) (reversing award of travel expenses incurred as the result of a visitation
dispute when the award was not recoverable as a sanction under OCGA § 9-15-14);
Graham v. Hajosy, 159 Ga. App. 466, 467 (283 SE2d 683) (1981) (affirming award
of travel expenses when husband illegally retained custody of the child, forcing
mother to incur travel expenses).

                                           14
      For all these reasons, we reverse the trial court’s grant of James’s counterclaim

for contempt and its award of attorney fees and expenses related to the unsupported

findings of contempt.

      Judgment reversed. Rickman and Brown, JJ., concur.




                                         15